OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAE
                   AUSTIN
fIonorfMe *o. IT.Shhagpard,
                          Page 2
Hooonble Qeo. &   Shqmrd~ Paw L
     at lntoraatloa,   nnd ia turn obtain&   ourrio. up
     01%a brsle of oht~gee rixed or appmwed b;r thea-
     selves    ha6 aat made thdscnterprlfma *eomeroial*
     axle.  f t ia t&air nethod ot sattlngus a alaarine;
     house or informationconcerning credit or pro-
     posed purahasera an6 oudtogers, &iOh is nn es-
     sential facta in thdr buafnoaa, end they ZUB'X
     doubt are thun twmetins their aredlt arralrs ar
     effioiratlyand at a~ 15~ @aat ;aytha)rojluldbo
     athem     ooa&ueto& 9isrousrd 3x8teaha sat z&lee




lfnble r0r tbls taxa
          It is our oplafon Chat, andor the faatr, we hwo
bsrore un, ma Me$ionl md matal Semlaa Buruma ia not
liable ror the .groasreaeipta tax 3~0tlded rw in &Mole
7041, Revised Civil Statutes of Texas.




                                         Ceoil   0. Rotmh
                                                 A88lcIttmt




             AppflOVEDF?dB 26,   1940